Name: Council Regulation (EEC) No 3897/91 of 16 December 1991 amending for the third time Regulation (EEC) No 2392/89 laying down general rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  marketing;  food technology
 Date Published: nan

 Avis juridique important|31991R3897Council Regulation (EEC) No 3897/91 of 16 December 1991 amending for the third time Regulation (EEC) No 2392/89 laying down general rules for the description and presentation of wines and grape musts Official Journal L 368 , 31/12/1991 P. 0005 - 0006 Finnish special edition: Chapter 3 Volume 39 P. 0254 Swedish special edition: Chapter 3 Volume 39 P. 0254 COUNCIL REGULATION (EEC) No 3897/91of 16 December 1991amending for the third time Regulation (EEC) No 2392/89 laying down general rules for the description and presentation of wines and grape mustsTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1734/91 (2), and in particular Article 72 (1) thereof, Having regard to the proposal from the Commission, Whereas in order to allow the producers of certain table wines who designate their wines by the name of a specific region to adapt to the rules of this Regulation the date appearing in Article 4 (4), last subparagraph, of Regulation (EEC) No 2392/89 (3), as last amended by Regulation (EEC) No 2356/91 (4), should be extended to 31 August 1993; Whereas Article 13 (3), second subparagraph, (b) of Regulation (EEC) No 2392/89 provides, until 31 August 1991, the possibility for the Member States to allow a quality wine psr to bear the name of a given geographical unit which is smaller than a specified region, provided that at least 85 % of the quantity of grapes used are picked in that unit, the remainder coming from grapes picked in another geographical unit of the specified region; whereas experience has shown that this transitional period is too short to allow certain Member States to establish larger units; whereas this period should be extended; Whereas Article 37 (1) (e) of Regulation (EEC) No 2392/89 lays down a prohibition on covering the closing device of wine bottles with capsules containing lead; whereas in order to align the terms in which that prohibition is expressed on those of Resolution No 7 approved on 6 September 1991 in Paris by the International Vine and Wine Office, the abovementioned provision should be amended; Whereas experience has shown that it is important to provide that the geographical name designating a specified region must be sufficiently precise to avoid any possibility of confusion; Whereas the use of brand names for the labelling of wines and grape musts is governed by Article 40 (2) and (3) of Regulation (EEC) No 2392/89; whereas, with a view to providing effective protection for geographical names used for the description of wine-sector products, these provisions prohibit, for the description and presentation of such products, the use of brand names which contain wording that is identical to a geographical name used to describe a table wine, a quality wine psr or an imported wine, unless the product described by the brand name in question is entitled to such a name; whereas the application of these provisions has shown that there are well-known brand names corresponding to the identity of the original holder or of the original provider of the name, which have been registered and used for at least 25 years before the date of official recognition of the geographical name; whereas such brand names should be allowed to continue to be used, HAS ADOPTED THIS REGULATION: Article 1Regulation (EEC) No 2392/89 shall be amended as follows: 1. in the last subparagraph of paragraph 4 (4), '31 August 1991` shall be replaced by '31 August 1993`; 2. the following subparagraph shall be added to Article 5 (1) (f) and to Article 14 (1) (e): 'This does not apply to the use of the name of the variety "Barbera" in relation to the name of the specified region "Conca de BarberÃ ¡".'; 3. point (b) of the second subparagraph of Article 13 (3) shall be replaced by the following: '(b) the name of a geographical unit as referred to in paragraph 1 where the wine is obtained from a mixture of grapes, grape musts, new wines still in fermentation or, until 31 August 1995, wines originating in the geographical unit the name of which is to be used for the designation, with a product obtained in the same specified region but outside that unit, provided that at least 85 % of the quality wine psr concerned is obtained from grapes picked in the geographical unit whose name it bears;`; 4. the following point (f) shall be added to Article 20 (2): '(f) a brand name, in accordance with the conditions laid down in Article 40.`; 5. the following subparagraph shall be added to Article 27 (2): 'In addition, the description may be supplemented by the indication of a brand name, in accordance with the conditions laid down in Article 40.`; 6. Article 37 (1) (e) shall be replaced by the following: '(e) have a closing device which is not covered with a capsule made on the basis of lead.`; 7. Article 40 shall be amended as follows: (a) the following subparagraph shall be added to paragraph 1: 'The geographical name designating a specified region must be sufficiently precise and familiarly linked to the area of production so that, taking account of the existing situations, confusion may be avoided.`; (b)the second subparagraph to paragraph 3 shall be replaced by the following: 'Moreover, the holder of a well-known registered brand name for a wine or a grape must which contains wording that is identical to the name of a specified region or the name of a geographical unit smaller than a specified region may, even if he is not entitled to use such a name pursuant to paragraph 2, continue to use that brand name where it corresponds to the identity of its original holder or of the original provider of the name, provided that the brand name was registered at least 25 years before the official recognition of the geographical name in question by the producer Member State in accordance with Article 1 (3) of Regulation (EEC) No 823/87 as regards quality wines psr and that the brand name has actually been used without interruption. Brand names complying with the conditions of the first and second subparagraphs may not be invoked against the use of the names of geographical units used to describe a quality wine psr or a table wine.`. Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. With regard to Article 1: - point 3 shall apply from 1 September 1991, - point 6 shall apply from 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1991. For the CouncilThe PresidentH. VAN DEN BROEK(1) OJ N ° L 84, 27. 3. 1987, p. 1. (2) OJ N ° L 163, 26. 6. 1991, p. 6. (3) OJ N ° L 232, 9. 8. 1989, p. 13. (4) OJ N ° L 216, 3. 8. 1991, p. 1.